     Case 8:19-cv-01422-JLS-JDE Document 32 Filed 10/05/20 Page 1 of 3 Page ID #:720



 1    Edward C. Chen (SBN 312553)
 2    echen@yklaw.us
      YK LAW LLP
 3    300 Spectrum Center Dr., Ste 400
 4    Irvine, CA 92618
      Telephone: (949) 754-2862
 5    Facsimile: (626) 385-6060
 6
      Attorneys for Plaintiffs
 7
                           UNITED STATES DISTRICT COURT
 8

 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
      HUGH NGUYEN, TODD WOLVEN,                     Case No.: 8:19-CV-01422-JLS-JDE
11
      IAN ELLWOOD, E’RIKA BROCK,
12    individuals, on behalf of himself and all
13
      others similarly situated,                    JOINT STATUS REPORT

14

15
                                 Plaintiffs,

16                 v.
17

18    TESLA, INC., d/b/a/ TESLA MOTORS,
19    INC., a Delaware Corporation,

20

21                               Defendant.

22

23

24

25

26
27

28

                                                    1
                                          JOINT STATUS REPORT
     Case 8:19-cv-01422-JLS-JDE Document 32 Filed 10/05/20 Page 2 of 3 Page ID #:721



 1          Plaintiffs Hugh Nguyen, Todd Wolven, Ian Ellwood, and E’rika Brock
 2    (“Plaintiffs”) and Defendant Tesla, Inc. (“Tesla”) hereby jointly submit this Joint
 3    Status Report pursuant to this Court’s April 26, 2020 Order Granting in Part
 4    Defendant’s Motion to Compel Arbitration and Staying Proceedings Pending
 5    Arbitration. (Dkt. 21).
 6          On August 24, 2020, Plaintiffs filed a Notice of Appeal to the United States
 7    Court of Appeals for the Ninth Circuit, regarding this Court’s July 24, 2020 Order
 8    Denying Plaintiffs’ Motion for Reconsideration (Dkt. 28). Plaintiffs’ appeal was
 9    docketed and assigned an appeal docket case number, No. 20-55873. (Dkt. 30).
10          On August 31, 2020, a clerk order was filed, requiring Plaintiffs to move for
11    voluntary dismissal of the appeal or show cause why it should not be dismissed for
12    lack of jurisdiction. (App. Dkt. 2). On September 21, 2020, Plaintiffs filed a
13    response to the order to show cause. (App. Dkt. 3). On October 1, 2020,
14    Defendant filed a reply. (App. Dkt. 4).
15          The parties are currently awaiting a ruling from the Ninth Circuit regarding
16    jurisdiction over Plaintiffs’ appeal.
17

18
      Dated: October 5, 2020                    YK LAW LLP
19
                                        By:     /s/ Edward C. Chen
20
                                                Edward C. Chen
21                                              Attorneys for Plaintiffs
22

23    Dated: October _, 2020                    LEWIS BRISBOIS BISGAARD &
                                                SMITH LLP
24

25                                      By:     /s/ Eric Y. Kizirian
                                                Eric Y. Kizirian
26
                                                Attorneys for Defendant
27

28

                                                  2
                                        JOINT STATUS REPORT
     Case 8:19-cv-01422-JLS-JDE Document 32 Filed 10/05/20 Page 3 of 3 Page ID #:722



 1
                                    ECF ATTESTATION
 2
            I, Edward C. Chen, am the ECF user whose ID and password are being used
 3
      to file the foregoing JOINT STATUS REPORT. In accordance with Local Rule 5-
 4
      4.3.4, concurrence in and authorization of the filing of this document has been
 5
      obtained from Eric Y. Kizirian, counsel for Defendant Tesla, Inc. and I shall
 6
      maintain records to support this concurrence for subsequent production for the
 7
      Court is so ordered or for inspection upon request by a party.
 8

 9

10    Dated: October 5, 2020                       YK LAW LLP
11
                                             By:   /s/ Edward C. Chen
12                                                     Edward C. Chen
13                                                     Attorneys for Plaintiffs
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                3
                                      JOINT STATUS REPORT
